FILED
                             NOT FOR PUBLICATION                              MAR 02 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



INDERJIT SINGH JOSHAN,                            No. 08-73527

               Petitioner,                        Agency No. A098-138-948

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Inderjit Singh Joshan, a native and citizen of India, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence,

Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir. 2001), and we deny the petition

for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the inconsistencies between Joshan’s testimony and his Canadian asylum

application with regard to whether he was hospitalized after his arrests, and

whether suspected militant Tari was armed when he came to Joshan’s home. See

Goel v. Gonzales, 490 F.3d 735, 739 (9th Cir. 2007) (per curiam) (inconsistencies

between testimony and documentary evidence support an adverse credibility

finding where the inconsistencies go to the heart of the claim). Further, the agency

reasonably rejected Joshan’s explanations for the inconsistencies. See Rivera v.

Mukasey, 508 F.3d 1271, 1275 (9th Cir. 2007). We decline to reach Joshan’s

unexhausted claim that he is eligible for humanitarian asylum. See Barron v.

Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004). In the absence of credible testimony,

Joshan’s asylum and withholding of removal claims fail. See Farah v. Ashcroft,

348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Joshan’s CAT claim is based on the same testimony found to be not

credible, and he points to no other evidence that shows it is more likely than not




                                          2                                     08-73527
that he will be tortured if returned to India, substantial evidence also supports the

denial of CAT relief. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                            3                                    08-73527